Name: Commission Regulation (EC) No 1176/96 of 27 June 1996 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|31996R1176Commission Regulation (EC) No 1176/96 of 27 June 1996 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 Official Journal L 155 , 28/06/1996 P. 0026 - 0030COMMISSION REGULATION (EC) No 1176/96 of 27 June 1996 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in schedule CXL drawn up in the conclusion of the GATT XXIV:6 negotiations (1),Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (3), and in particular Article 22 thereof,Whereas Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 (4) opened an initial quota for a specific period; whereas, in the framework of the World Trade Organization, the Commission has applied tariff quotas for certain products in the pigmeat sector; whereas, it is necessary to specify the new products covered by the import arrangements and to ensure that imports of the quantities referred to in Annex I are spread over the period from 1 July 1996 to 30 June 1997;Whereas, for reasons of clarity, it should be laid down that all imports under a tariff quota must be subject to the presentation of an import licence; whereas, the threshold quantity beyond which traders may withdraw their licence application after the application of the single percentage of acceptance should be laid down for the new groups of products;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1486/95 is amended as follows:1. The title is amended as follows:'opening and providing for the administration of a tariff quota in the pigmeat sector`.2. Article 1 is replaced by the following:'Article 1For the period from 1 July 1996 to 30 June 1997, the import tariff quotas referred to in Annex I shall be opened for the groups of products and under the conditions laid down therein.All imports into the Community under the import tariff quotas shall be subject to the presentation of an import licence`.3. Article 4 (b) is replaced by the following:'(b) licence applications may refer to only one of the group numbers set out in Annex I of this Regulation and may relate to more than one product covered by different CN codes and originating from only one country; in such cases, all the CN codes shall be indicated in section 16 and their descriptions in section 15; for group G 2, licence applications must relate to at least 20 tonnes and to a maximum of 10 % of the quantity available for the period as specified in Article 3; for the other groups, licence applications must relate to at least 1 tonne and to a maximum of 10 % of the quantity available for the period as specified in Article 3.`4. The third subparagraph of Article 5 (5) is replaced by the following:'The trader may withdraw his licence application within 10 working days of publication of the single percentage of acceptance in the Official Journal of the European Communities where application of that rate results in the fixing of a quantity of less than 20 tonnes for group G2 and less than 1 tonne for the other groups. Member States shall notify the Commission, during the five days following withdrawal of the application and shall immediately release corresponding security.`5. Annexes I, II and III are replaced by the Annex hereto.Article 2 This Regulation shall enter into force on 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 146, 20. 6. 1996, p. 1.(2) OJ No L 282, 1. 11. 1975, p. 1.(3) OJ No L 349, 31. 12. 1994, p. 105.(4) OJ No L 145, 29. 6. 1995, p. 58.ANNEX 'ANNEX I>TABLE>ANNEX II>START OF GRAPHIC>>END OF GRAPHIC>ANNEX III>START OF GRAPHIC>>END OF GRAPHIC>